          Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 1 of 12


 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2   BY: KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
 3   CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 5   Tel: (707) 648-4545
     Fax: (707) 648-4687
 6   Email: katelyn.knight@cityofvallejo.net
 7   Richard W. Osman, State Bar No. 167993
     Henry B. Bernstein, State Bar No. 313730
 8   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 9
     2749 Hyde Street
10   San Francisco, California 94109
     Telephone: (415) 353-0999
11   Facsimile: (415) 353-0990
     Email:    rosman@bfesf.com
12             hbernstein@bfesf.com
13   Attorneys for Defendant
     CITY OF VALLEJO
14
                              UNITED STATES DISTRICT COURT
15
                             EASTERN DISTRICT OF CALIFORNIA
16

17   JOSE VILLALOBOS                         Case No. 2:19-cv-02461-WBS-KJN
18
           Plaintiff,                        DEFENDANT CITY OF VALLEJO’S ANSWER TO
19                                           PLAINTIFF’S COMPLAINT
     v.
20
     CITY OF VALLEJO; and DOES 1-10,
21

22         Defendants.

23

24

25

26

27

28


     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 2 of 12


 1        Defendant CITY OF VALLEJO hereby demands a jury trial in the

 2   above-captioned matter and answers plaintiff JOSE VILLALOBOS’

 3   complaint filed on December 9, 2019 as follows:

 4                  ANSWER TO ALLEGATIONS ENTITLED “INTRODUCTION”

 5        1.    Paragraph 1 does not call for an admission or denial. To the

 6   extent any allegations in this paragraph can be construed as calling

 7   for an admission or denial, this answering defendant denies each and

 8   every such allegation within this paragraph.

 9        2.    Answering paragraph 2, this answering defendant admits that

10   the circumstances and events giving rise to this action occurred on

11   November 4, 2019. Answering defendant further admits that undercover

12   police officers contacted plaintiff near the entrance to the men’s

13   bathroom at the St. Catherine of Siena Catholic Church in the City of

14   Vallejo. Answering defendant further admits that police officers

15   believed plaintiff matched the description of the subject of a

16   criminal investigation. Answering defendant lacks sufficient

17   information to enable it to admit or deny the remaining allegations

18   contained in this paragraph, and on that basis denies each and every

19   remaining allegation.

20        3.    Answering paragraph 3, this paragraph details plaintiff’s

21   claims and his requested relief, and does not contain allegations that

22   call for an admission or denial.

23        4.    Answering paragraph 4, this paragraph does not call for an

24   admission or denial. To the extent any allegations in this paragraph

25   can be construed as calling for an admission or denial, this answering

26   defendant denies each and every such allegation within this paragraph.

27                     ANSWER TO ALLEGATIONS ENTITLED “PARTIES”

28        5.    Answering paragraph 5, this answering defendant admits that

                                              1
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 3 of 12


 1   the circumstances and events giving rise to this action occurred in

 2   the City of Vallejo. Answering defendant lacks sufficient information

 3   to enable it to admit or deny the remaining allegation contained in

 4   this paragraph, and on that basis denies the remaining allegation.

 5        6.    Answering paragraph 6, this paragraph does not call for an

 6   admission or denial. To the extent any allegations in this paragraph

 7   can be construed as calling for an admission or denial, this answering

 8   defendant lacks sufficient information to enable it to admit or deny

 9   the allegations contained in this paragraph, and on that basis denies

10   each and every allegation within this paragraph.

11        7.    Answering paragraph 7, this answering defendant denies that

12   the fictitiously-named defendants proximately caused plaintiff’s

13   injuries. Answering defendant lacks sufficient information to enable

14   it to admit or deny the remaining allegations contained in this

15   paragraph, and on that basis denies each and every remaining

16   allegation within this paragraph.

17        8.    Answering paragraph 8, this answering defendant admits the

18   CITY OF VALLEJO is a duly organized public entity, existing under the

19   laws of the State of California. Answering defendant further admits

20   that the CITY OF VALLEJO is a chartered subdivision of the State of

21   California. Answering defendant denies that CITY OF VALLEJO is

22   responsible for plaintiff’s injuries under any theory of liability.

23   Answering defendant lacks sufficient information to enable it to admit

24   or deny the remaining allegations contained in this paragraph, and on

25   that basis denies each and every remaining allegation within this

26   paragraph.

27        9.    Answering paragraph 9, this answering defendant lacks

28   sufficient information to enable it to admit or deny the allegations

                                              2
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 4 of 12


 1   contained in this paragraph, and on that basis denies each and every

 2   allegation within this paragraph.

 3        10.   Answering paragraph 10, this answering defendant denies that

 4   each of the fictitiously-named defendants is responsible in some

 5   manner for the conduct and liabilities alleged in plaintiff’s

 6   complaint. The remainder of the paragraph does not call for an

 7   admission or denial. To the extent any remaining allegations in this

 8   paragraph can be construed as calling for an admission or denial, this

 9   answering defendant denies each and every such allegation within this

10   paragraph.

11        11.   Answering paragraph 11, this answering defendant denies that

12   the fictitiously-named defendants are liable for plaintiff’s injuries.

13   The remainder of the paragraph does not call for an admission or

14   denial. To the extent any remaining allegations in this paragraph can

15   be construed as calling for an admission or denial, this answering

16   defendant denies each and every such allegation within this paragraph.

17            ANSWER TO ALLEGATIONS ENTITLED “JURISDICTION AND VENUE”

18        12.   Answering paragraphs 12 and 13, this answering defendant

19   does not dispute jurisdiction, and further admits the incidents,

20   events, and occurrences giving rise to this action occurred in the

21   City of Vallejo, California. This answering defendant denies that any

22   actions or omissions by defendant gave rise to liability.

23   ANSWER TO ALLEGATIONS ENTITLED “FACTS COMMON TO ALL CLAIMS FOR RELIEF”

24        13.   Paragraph 14 does not call for an admission or denial and

25   therefore, this answering defendant does not admit or deny the

26   allegations within this paragraph.

27        14.   Answering paragraph 15, this answering defendant admits that

28   the circumstances and events giving rise to this action occurred on

                                              3
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 5 of 12


 1   November 4, 2019. Answering defendant further admits that the St.

 2   Catherine of Siena Catholic Church is located at 3450 Tennessee St,

 3   Vallejo, CA 94591. Answering defendant lacks sufficient information to

 4   enable it to admit or deny the remaining allegations contained in this

 5   paragraph, and on that basis denies each and every remaining

 6   allegation within this paragraph.

 7        15.   Answering paragraph 16, this answering defendant admits that

 8   plaintiff was observed walking into the bathroom at St. Catherine of

 9   Siena Catholic Church. Answering defendant lacks sufficient

10   information to enable it to admit or deny the remaining allegations

11   contained in this paragraph, and on that basis denies each and every

12   remaining allegation within this paragraph.

13        16.   Answering paragraph 17, this answering defendant admits that

14   officers made contact with plaintiff at or near the entrance to the

15   men’s bathroom inside the church. Answering defendant further admits

16   that the police officers were not in full police uniform. Answering

17   defendant denies that the police officers targeted plaintiff because

18   they thought he was another person.

19        17.   Answering paragraph 18, this answering defendant admits that

20   plaintiff was physically restrained by police officers, which included

21   gaining control of plaintiff’s wrists and taking him to the ground.

22   Answering defendant denies that plaintiff was “caught entirely by

23   surprise.” Answering defendant further denies that officers struck

24   plaintiff in the cheek. Answering defendant lacks sufficient

25   information to enable it to admit or deny the remaining allegations

26   contained in this paragraph, and on that basis denies each and every

27   remaining allegation within this paragraph.

28        18.   Answering paragraph 19, this answering defendant denies that

                                              4
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 6 of 12


 1   plaintiff told the officers “I don’t have any money!” Answering

 2   defendant further denies that plaintiff told officers he recently had

 3   surgery on his shoulder. The remaining allegations in this paragraph

 4   do not call for an admission or denial. To the extent any remaining

 5   allegations in this paragraph can be construed as calling for an

 6   admission or denial, this answering defendant denies each and every

 7   such allegation within this paragraph.

 8        19.   Answering paragraph 20, this answering defendant lacks

 9   sufficient information to enable it to admit or deny the allegation

10   contained in this paragraph, and on that basis denies said allegation.

11        20.   Answering paragraph 21, this answering defendant admits that

12   plaintiff presented a tort claim to the CITY OF VALLEJO on April 26,

13   2019. Answering defendant further admits that the CITY OF VALLEJO

14   acknowledged receipt of the       tort claim on April 30. Answering

15   defendant further admits that the CITY OF VALLEJO did not provide

16   written notice rejecting the tort claim. The remainder of the

17   paragraph contains legal conclusions that do not call for an admission

18   or denial. To the extent any remaining allegations in this paragraph

19   can be construed as calling for an admission or denial, this answering

20   defendant denies each and every such allegation within this paragraph.

21            ANSWER TO ALLEGATIONS ENTITLED “FIRST CLAIM FOR RELIEF”

22        21.   Answering paragraph 22, this paragraph does not contain

23   allegations that call for an admission or denial.

24        22.   Answering paragraphs 23 through 26, this answering defendant

25   denies all allegations contained within these paragraphs.

26        23.   Answering paragraph 27, this answering defendant denies that

27   plaintiff is entitled to compensatory damages, attorney’s fees or

28   punitive damages under his claim.

                                              5
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 7 of 12


 1           ANSWER TO ALLEGATIONS ENTITLED “SECOND CLAIM FOR RELIEF”

 2        24.   Answering paragraph 28, this paragraph does not contain

 3   allegations that call for an admission or denial.

 4        25.   Answering paragraphs 29 through 32, this answering defendant

 5   denies all allegations contained within these paragraphs.

 6        26.   Answering paragraph 33, this answering defendant denies that

 7   plaintiff is entitled to compensatory damages or punitive damages

 8   under his claim.

 9            ANSWER TO ALLEGATIONS ENTITLED “THIRD CLAIM FOR RELIEF”

10        27.   Answering paragraph 34 this paragraph does not contain

11   allegations that call for an admission or denial.

12        28.   Answering paragraph 35, this paragraph contains legal

13   conclusions that do not call for an admission or denial. To the extent

14   any allegations in this paragraph can be construed as calling for an

15   admission or denial, this answering defendant denies each and every

16   such allegation within this paragraph.

17        29.   Answering paragraphs 36 through 41, this answering defendant

18   denies all allegations contained within these paragraphs.

19        30.   Answering paragraph 42, this answering defendant denies that

20   plaintiff is entitled to compensatory damages or punitive damages

21   under his claim.

22           ANSWER TO ALLEGATIONS ENTITLED “FOURTH CLAIM FOR RELIEF”

23        31.   Answering paragraph 43 this paragraph does not contain

24   allegations that call for an admission or denial.

25        32.   Answering paragraph 44, this paragraph contains legal

26   conclusions that do not call for an admission or denial.

27        33.   Answering paragraphs 45 through 49, this answering defendant

28   denies all allegations contained within these paragraphs.

                                              6
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 8 of 12


 1         34.   Answering paragraph 50, this answering defendant denies that

 2   plaintiff is entitled to compensatory damages, attorney’s fees or

 3   punitive damages under his claim.

 4                                 AFFIRMATIVE DEFENSES

 5                              FIRST AFFIRMATIVE DEFENSE

 6         Plaintiff’s complaint fails to state facts sufficient to

 7   constitute a cause of action against this answering defendant.

 8                             SECOND AFFIRMATIVE DEFENSE

 9         Plaintiff’s claims are barred by the doctrines of laches,

10   estoppel and waiver, and by all applicable federal and state statutes

11   of limitation.

12                              THIRD AFFIRMATIVE DEFENSE

13         Defendant and/or its employees, agents, or officers at all times

14   referred to in plaintiff’s complaint acted in complete good faith and

15   reasonably within the meaning of all federal and state statutes,

16   doctrines and judicial authorities.

17                             FOURTH AFFIRMATIVE DEFENSE

18         Defendant is immune from liability under the federal doctrine of

19   qualified good faith immunity as set forth in Malley v. Briggs, 475

20   U.S. 335 (1986), Harlow v. Fitzgerald, 457 U.S. 800 (1982), Anderson

21   v. Creighton, 107 S.Ct. 3034 (1987) and other applicable statutory and

22   judicial authorities.

23                              FIFTH AFFIRMATIVE DEFENSE

24         Plaintiff has failed to sufficiently allege a cause of action on

25   any federal claim for relief.        Plaintiff has been denied no federally

26   protected civil right without due process of law, since due process

27   exists in the form of adequate remedies at law.

28   //

                                              7
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 9 of 12


 1                              SIXTH AFFIRMATIVE DEFENSE

 2         Plaintiff’s complaint fails to state a claim for any

 3   constitutional violation under 42 U.S.C. Section 1983 against this

 4   answering defendant.

 5                             SEVENTH AFFIRMATIVE DEFENSE

 6         Defendant’s alleged acts were reasonable under the doctrine set

 7   forth in Graham v. Connor, 108 S.Ct. 1865 (1989) and all other

 8   applicable federal and state judicial authorities.

 9                             EIGHTH AFFIRMATIVE DEFENSE

10         Defendant is immune from liability pursuant to California

11   Government Code Section 815.6, as all acts and/or omissions complained

12   of by plaintiff were reasonable and/or exercised with reasonable

13   diligence within the meaning of said statute.

14                              NINTH AFFIRMATIVE DEFENSE

15         Defendant is immune from liability under California Penal Code

16   Section 847 since, at the time of the subject incident, defendant had

17   reasonable cause to believe that any attempted arrest/detention was

18   lawful.

19                              TENTH AFFIRMATIVE DEFENSE

20         Defendant is immune from liability pursuant to California

21   Government Code Section 820.2, as all acts and/or omissions complained

22   of by plaintiff were discretionary acts within the meaning of said

23   statute.

24                            ELEVENTH AFFIRMATIVE DEFENSE

25         Plaintiff voluntarily assumed the risk of injuries and damages

26   arising out of the subject incident and said assumption of risk acts

27   as a complete bar to any recovery in this matter.

28   //

                                              8
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
          Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 10 of 12


 1                             TWELFTH AFFIRMATIVE DEFENSE

 2         Plaintiff’s alleged injuries and damages are barred to the extent

 3   that they exceed the scope of his public entity claim(s) filed with

 4   the City of Vacaville.

 5                           THIRTEENTH AFFIRMATIVE DEFENSE

 6         Defendant is immune from liability pursuant to California Penal

 7   Code Sections 833, 833.5, 834a, 835, 835a, 836, 836.5 and 840 for any

 8   police conduct/action relating to the incident complained of by

 9   plaintiff.

10                           FOURTEENTH AFFIRMATIVE DEFENSE

11         Defendant is immune from liability pursuant to California

12   Government Code Sections 820.4 and 820.6, as its employees, agents, or

13   officers exercised due care in the execution and enforcement of the

14   law relative to plaintiff and/or is immune for invalid or inapplicable

15   enactments.

16                           FIFTEENTH AFFIRMATIVE DEFENSE

17         As a separate, distinct affirmative defense to the complaint,

18   defendant alleges that plaintiff posed a direct threat to the health

19   and safety of others and/or himself.

20                           SIXTEENTH AFFIRMATIVE DEFENSE

21         Defendants is immune from liability under California Government

22   Code Sections 850, 850.2, 850.4, and 850.8 for injury caused by

23   transport or failure to transport to a medical facility.

24                          SEVENTEENTH AFFIRMATIVE DEFENSE

25               As a separate, distinct affirmative defense to the

26   complaint, defendant asserts that punitive damages are not recoverable

27   against the CITY.

28   //

                                              9
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 11 of 12


 1                           EIGHTEENTH AFFIRMATIVE DEFENSE

 2        Plaintiff was careless and negligent in and about the matters

 3   alleged in said complaint, and said carelessness and negligence on

 4   plaintiff’s part proximately and concurrently contributed to his

 5   injuries or damages, if any there were.

 6                           NINETEENTH AFFIRMATIVE DEFENSE

 7        Plaintiff failed and neglected to use reasonable care to protect

 8   himself and to minimize and mitigate the losses and damages complained

 9   of, if any there were.

10                           TWENTIETH AFFIRMATIVE DEFENSE

11        The losses and damages complained of by plaintiff were caused by

12   the negligent acts or omissions of persons other than the CITY and its

13   employees, which negligence either is imputed to plaintiff or

14   comparatively reduces the negligence and liability, if any exists, of

15   the CITY.

16                          TWENTY-FIRST AFFIRMATIVE DEFENSE

17        The fault of persons other than the CITY contributed to and

18   proximately caused the occurrence described in the complaint herein;

19   and that under the principles formulated in the case of American

20   Motorcycle Association v. Superior Court (1978) 20 Cal.3d 578, the

21   CITY prays that the percentage of such contribution be established by

22   special verdict or other procedure, and that the CITY’s ultimate

23   liability be reduced to the extent of such contribution.

24                                  PRAYER FOR RELIEF

25        WHEREFORE defendant CITY OF VACAVILLE prays that:

26        1.     Plaintiff take nothing by reason of his complaint;

27        2.     Defendant be awarded its costs of suit incurred herein and

28   its attorneys’ fees pursuant to 42 U.S.C. Section 1988 and all other

                                              10
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 12 Filed 04/15/20 Page 12 of 12


 1   applicable federal and state statutes and judicial authorities; and,

 2        3.     Defendant be granted such further relief as the Court deems

 3   proper.

 4

 5   Dated:    April 15, 2020               BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 6

 7                                          By: /s/ Richard Osman
 8                                              Richard W. Osman
                                                Henry B. Bernstein
 9                                              Attorneys for Defendants
                                                CITY OF VALLEJO
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                              11
     DEFENDANT CITY OF VALLEJO’S ANSWER TO PLAINTIFF’S COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
